Case: 13-11109     Document: 00512742970         Page: 1    Date Filed: 08/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 13-11109
                                                                                   Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         August 22, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

MARTIN ALONSO CASTILLO-CURIEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-36-1


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Martin Alonso Castillo-Curiel appeals his 168-month sentence following
his   guilty   plea    conviction    of   possession     with    intent      to      distribute
methamphetamine. Castillo-Curiel argues that the district court erred when
it increased his offense level by two levels pursuant to U.S.S.G. § 2D1.1(b)(5)
because the information in the PSR regarding the importation of the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11109     Document: 00512742970     Page: 2   Date Filed: 08/22/2014


                                  No. 13-11109

methamphetamine from Mexico to the United States was unreliable. He also
argues that his within-guidelines sentence is unreasonable.
      We review de novo a district court’s interpretation or application of the
sentencing guidelines and its factual findings for clear error. See United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). “[A] district court may
adopt the facts contained in a [presentence report] without further inquiry if
those facts have an adequate evidentiary basis with sufficient indicia of
reliability and the defendant does not present rebuttal evidence or otherwise
demonstrate that the information in the [presentence report] is unreliable.”
United States v. Cabrera, 288 F.3d 163, 173-74 (5th Cir. 2002).
      The PSR in this case was based on information obtained from the case
agent and detailed that (1) the methamphetamine was associated with two
Mexican drug cartels, (2) the sources of supply were responsible for receiving
loads in Mexico and coordinating trafficking routes within the United States;
and (3) once the drugs were distributed by individuals like Castillo-Curiel, the
proceeds were concealed in hidden vehicle compartments and transported back
to Mexico. Castillo-Curiel did not offer any evidence to rebut the information
in the PSR or demonstrate its unreliability. Thus, the district court did not err
in applying the two-level enhancement under § 2D1.1(b)(5). See United States
v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012).
      We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Since Castillo-Curiel’s
sentence falls within the applicable guidelines range, we afford it a
presumption of reasonableness. See United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008).
      The district court considered and rejected Castillo-Curiel’s arguments
for a below-guidelines sentence.     We decline Castillo-Curiel’s invitation to



                                        2
    Case: 13-11109    Document: 00512742970     Page: 3   Date Filed: 08/22/2014


                                 No. 13-11109

reweigh the 18 U.S.C. § 3553(a) factors because “the sentencing judge is in a
superior position to find facts and judge their import under § 3553(a) with
respect to a particular defendant.” Id. at 339. He has failed to rebut the
presumption that his sentence is substantively reasonable. See United States
v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                       3